DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 3/1/21 is acknowledged.
Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Heneghan et al. (US 2010/0179438).
For claims 1 and 8, Heneghan et al. teach a wearable device comprising:
a processor (see [0001],[0013],[0014],[0045]) configured to control generation of an ultra-wideband radar signal (see [0027],[0036]) and reception of one or more resultant signals;
a transmit antenna (see [0032],[0037],[0041],[0043],[0044],[0050])  configured to output the ultra-wideband radar signal directed at biological tissue; and
a receive antenna (see [0032],[0037],[0041],[0043],[0044],[0050])  configured to receive the one or more resultant signals based on a reflection of the ultra-wideband radar signal from the biological tissue,
wherein the transmit antenna is positioned at a fixed angle relative to the receive antenna (since both the transmit and receive antennas are located within a housing (e.g., like in a wristwatch as shown in Figure 1), it is 
	For claims 2 and 9, Heneghan et al. teach wherein the processor (see [0001],[0013],[0014],[0045]) is configured to determine a heart rate based on determining, using the one or more resultant signals, expansion and contraction of arteries.
	For claims 3 and 10, Heneghan et al. teach wherein the processor is configured to determine a respiration rate (see [0001],[0013],[0014],[0045]).
	For claims 4 and 11, Heneghan et al. teach wherein the processor (see [0001],[0013],[0014],[0045]) is configured to apply beam-steering or beam-forming to the generation of the ultra-wideband radar signal.
	For claims 5 and 12, Heneghan et al. teach a housing (a wristwatch as shown in Figure 1), wherein the housing contains the processor (see [0001],[0013],[0014],[0045]).
	For claims 6 and 13, Heneghan et al. teach wherein the housing (a wristwatch as shown in Figure 1) contains the transmit antenna and the receive antenna.
	For claims 7 and 14, Heneghan et al. teach wherein the housing (a wristwatch as shown in Figure 1) is a moisture-resistant housing (implicit therein).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 are rejected on the ground of nonstatutory double patenting over claims 1-24 of U. S. Patent No. 9,526,437 and claims 1-20 of U. S. Patent No. 10,070,627 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “a processor configured to control generation of an ultra-wideband radar signal and reception of one or more resultant signals; a transmit configured to output the ultra-wideband radar signal directed at biological tissue; and
a receive antenna configured to receive the one or more resultant signals based on a reflection of the ultra-wideband radar signal from the biological tissue, wherein the transmit antenna is positioned at a fixed angle relative to the receive antenna”.
In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644